Citation Nr: 0914511	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of right knee degenerative joint disease, 
currently rated as 10 percent disabling.

2.  Entitlement to a separate compensable evaluation for 
instability of the right knee.

3.  Entitlement to a separate evaluation for post-operative 
scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to November 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to a separate evaluation for 
instability of the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  Right knee degenerative joint disease is manifested by 
pain and flexion limited to 125 degrees with pain beginning 
at 40 degrees.  Functional flexion is better than 30 degrees.

2.  The right knee scar is tender.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee degenerative joint disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2008).

2.  Right knee post-operative scar is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in January 2007 discussed the evidence 
necessary to support a claim for service connection.  The 
Veteran was advised that service records had been requested.  
The evidence of record was listed and the Veteran was told 
that VA would make reasonable efforts to obtain outstanding 
relevant evidence.  This letter also discussed the manner in 
which VA determines disability ratings and effective dates.

The Board finds that the notice provided to the Veteran in 
January 2007 was sufficient.  Moreover, the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  In any event, in May 
2008 the Veteran was provided with notice of the criteria 
regarding evaluation of leg and knee disabilities.  Moreover, 
he indicated in May 2008 that he had no additional supportive 
evidence to submit.    

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination was conducted, 
and the Board finds that such examination was adequate in 
that it was carried out by a neutral, skilled provider who 
conducted an in-depth analysis of the Veteran's functional 
capacity.  Neither the Veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service treatment records disclose that the Veteran underwent 
medical evaluation board proceedings in September 2006.  The 
report of a physical examination conducted in conjunction 
with those proceedings indicates that the Veteran's primary 
medical condition was chronic right knee pain status post 
anterior cruciate ligament reconstruction with chondromalacia 
and limited range of motion.  The Veteran reported pain of 5 
or 6/10 after 10 to 15 minutes of walking.  He noted that he 
could not negotiate steps very well and could not step up on 
the first step with his right leg.  He related that he could 
no longer play football or softball, and that he could not 
swim or play with his young daughter.  Range of motion 
testing revealed 93 degrees of flexion and zero degrees of 
extension.  When asked if he desired to remain on active duty 
the Veteran said "No."

On VA general medical examination in May 2007, the Veteran's 
history was reviewed.  He complained of stiffness and 
swelling of his right knee.  He denied weakness, heat, 
redness, instability, and lack of endurance.  He stated that 
he could walk two to three miles daily.  He indicated that he 
was not currently under treatment, but that he performed 
stretches three to four times weekly and that he went to the 
gym for 30 minutes of treadmill or bicycle two to three times 
per week.  He noted no periods of flare-up.  The examiner 
noted that the Veteran did not use any assistive device.  He 
denied episodes of dislocation or recurrent subluxation.  The 
examiner noted the Veteran's subjective complaints of a 
severe effect on his occupation and daily activities, but 
indicated that the Veteran had a full time, meaningful job.  
Range of motion testing revealed zero degrees of extension 
and 125 degrees of flexion, with a report of pain beginning 
at 40 degrees of flexion.  Testing revealed stable medial and 
lateral collateral ligaments as well as anterior and 
posterior cruciate ligaments.  McMurray's test was normal.  
There was no fatigue, weakness, lack of endurance, or 
incoordination.  There was no change in motion upon 
repetitive movement.  The Veteran's gait was normal, without 
functional limitations.  There was no ankylosis.  X-rays 
revealed mild or mild to moderate degenerative joint disease 
of the right knee.  The radiologist also noted a small 
ossification along the medial femoral condyle that suggested 
old trauma to the medial collateral ligament.  The diagnosis 
was right knee injury with surgery and residuals including 
post traumatic degenerative joint disease.

In June 2007 the Veteran was seen on an outpatient basis.  
Examination of his right knee disclosed slight warmth but no 
detectable effusion.  Flexion was to 140 degrees.  There was 
laxity of the anterior cruciate ligament.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

Where there is dislocated semi lunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, a 20 
percent evaluation is assignable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5258.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees. A 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees.  
Where flexion is limited to 15 degrees, a 30 percent rating 
is warranted. 

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2008).

In a General Counsel (GC) Precedent Opinion, VAOPGCPREC 9-
2004 (September 17, 2004), it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

The Veteran's right knee disability is currently evaluated as 
10 percent disabling pursuant to Diagnostic Code 5260, for 
limitation of flexion.  This 10 percent evaluation 
contemplates periarticular pathology productive of painful 
motion.  It is also consistent with flexion limited to 40 
degrees.  In order to support a higher evaluation under this 
criteria, there must be the functional equivalent of flexion 
limited to 30 degrees.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Such is not shown by the evidence.  Rather, the 
evidence establishes that his best range of motion is to 125 
degrees with pain starting at 40 degrees.  Even if we accept 
that he is functionally limited at the point that pain 
starts, such functional restriction is consistent with the 10 
percent evaluation.  Rather, the lay and medical evidence 
establishes that he retains functional flexion better than 30 
degrees, to include after repetitive motion.

The Board has also considered whether a higher (separate) 
evaluation is warranted for limitation of extension of the 
knee.  Extension has been shown to be full on all 
examinations of record.  As such a separate evaluation for 
limitation of extension, or functional equivalent of 
limitation of extension to a compensable degree, is not 
warranted.  

The Board has also considered the possibility of a higher 
evaluation pursuant to diagnostic code 5258.  However, an 
evaluation in excess of 10 percent would not be warranted as 
there is an absence of reliable evidence of locking and 
effusion into the joint.

Diagnostic code 5259 provides for a maximum evaluation of 10 
percent where there has been removal of the semilunar 
cartilage that is symptomatic.

Accordingly, the Board finds that the disability does not 
more nearly approximate the criteria for a higher rating than 
those for the currently assigned 10 percent rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service- 
connected right knee disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

Scar

The VA compensation and pension examination disclosed that 
the veteran had post-operative scars of the knee.  Although 
relatively small, the lateral scars were tender.  Such 
findings more closely approximate the criteria for a 10 
percent evaluation based upon a superficial scar that is 
painful.  The Board notes that the examination did not 
establish the presence or absence of pain, but the Board 
shall not Remand for such purpose.  See 38 C.F.R. § 4.7.  A 
tender scar approximates a painful scar.  A higher evaluation 
is not warranted.  The scar is small and limitation of 
function is separately rated.


ORDER

A 10 percent evaluation for post-operative right knee scar is 
granted subject to the controlling regulations applicable to 
the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
right knee degenerative joint disease is denied.


REMAND

The Board's review of the record reflects a conflict 
regarding the presence of instability of the Veteran's right 
knee.  A comprehensive evaluation of the Veteran's right knee 
was carried out during the May 2007 VA general medical 
examination.  At that time, there was no instability noted.  
However, a June 2007 VA outpatient record does show a finding 
of laxity of the Veteran's right anterior cruciate ligament.  
The VA Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  Two of those GC opinions reflect that a 
Veteran who has limitation of motion and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  The 
Board has determined that an additional VA examination should 
be conducted to determine the presence and severity of any 
instability or laxity of the Veteran's right knee.

In light of the above discussion, the Board has concluded 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination 
to determine whether instability is 
present in his right knee.  All necessary 
testing should be carried out in 
conjunction with this examination.  The 
examiner should specifically indicate 
whether there is laxity or recurrent 
subluxation of the Veteran's right knee, 
and if so, whether it is slight, 
moderate, or severe.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


